UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934. For the transition period from to Commission File Number: 1-737 Texas Pacific Land Trust (Exact Name of Registrant as Specified in Its Charter) NOT APPLICABLE (State or Other Jurisdiction of Incorporation or Organization) 75-0279735 (I.R.S. Employer Identification No.) 1700 Pacific Avenue, Suite 2770, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) (214) 969-5530 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer T Non-Accelerated Filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨NoT Cautionary Statement Regarding Forward-Looking Statements Statements in this Quarterly Report on Form 10-Q that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including statements regarding management’s expectations, hopes, intentions or strategies regarding the future.Forward-looking statements include statements regarding the Trust’s future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management’s intent, beliefs or current expectations with respect to the Trust’s future financial performance and other matters.All forward-looking statements in this Report are based on information available to us as of the date this Report is filed with the Securities and Exchange Commission, and we assume no responsibility to update any such forward-looking statements, except as required by law.All forward-looking statements are subject to a number of risks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.These risks, uncertainties and other factors include, but are not limited to, the factors discussed in Item 1A “Risk Factors” of Part I of our Annual Report to the Securities and Exchange Commission on Form 10-K and Form 10-K/Afor the year ended December 31, 2009, and in Part I, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Part II, Item 1A “Risk Factors” of this Quarterly Report on Form 10-Q. PART I. FINANCIAL INFORMATION Item 1.Financial Statements TEXAS PACIFIC LAND TRUST BALANCE SHEETS September 30, December 31, Assets (Unaudited) Cash and cash equivalents $ $ Accrued receivables Other assets Prepaid income taxes – Notes receivable for land sales Water wells, leasehold improvements, furniture and equipment – at cost less accumulated depreciation Real estate acquired: (10,793 acres at September 30, 2010 and December 31, 2009) Real estate and royalty interests assigned through the 1888 Declaration of Trust, no value assigned: Land (surface rights) situated in twenty counties in Texas – 950,071 acres in 2010 and 951,760 acres in 2009 – – Town lots – 318 lots in Loraine in 2010 and 541 lots in Loraine and Morita in 2009 – – 1/16 nonparticipating perpetual royalty interest in 386,988 acres in 2010 and 2009 – – 1/128 nonparticipating perpetual royalty interest in 85,414 acres in 2010 and 2009 – – $ $ Liabilities and Capital Accounts payable and accrued expenses $ $ Income taxes payable – Other taxes payable Unearned revenues Deferred taxes Pension plan liability Total liabilities Capital: Certificates of Proprietary Interest, par value $100 each; outstanding 0 certificates – – Sub-share Certificates in Certificates of Proprietary Interest, par value $.03 1/3 each; outstanding: 9,632,412 Sub-shares in 2010 and 9,894,514 Sub-shares in 2009 – – Other comprehensive income (loss) ) ) Net proceeds from all sources Total capital $ $ See accompanying notes to financial statements. 1 TEXAS PACIFIC LAND TRUST STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Income: Rentals, royalties and sundry income $ Land sales Interest income from notes receivable Expenses: Taxes, other than income taxes General and administrative expenses Operating income Interest income earned from investments Income before income taxes Income taxes Net income $ Average number of sub-share certificates and equivalent sub-share certificates outstanding Basic and dilutive earnings per sub-share certificate $ Cash dividends per sub-share certificate $
